UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/2010 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Consumer Discretionary16.5% Aaron's 27,950 455,305 Advance Auto Parts 25,500 1,388,985 Ambassadors Group 54,920 602,747 Avery Dennison 39,000 1,268,280 Barrett Business Services 5,527 73,122 Brink's 31,200 588,744 Cabela's 60,190 a 937,760 Capella Education 1,657 a 103,695 Carter's 34,400 a 768,496 CEC Entertainment 1,293 a 40,561 Cheesecake Factory 13,900 a 311,221 Cinemark Holdings 43,900 641,379 Cogent 32,317 a 355,487 Coinstar 10,900 a 474,150 Convergys 47,800 a 484,214 Cooper 39,000 1,573,260 Corinthian Colleges 150,800 a 735,904 CPI 14,005 305,449 CSS Industries 44,100 680,904 Delta Apparel 8,590 a 111,756 Deluxe 8,816 147,492 Diebold 23,800 617,372 Digital River 17,900 a 472,023 Dress Barn 4,968 a 103,583 Drew Industries 56,000 a 1,071,280 EnerSys 35,827 a 790,702 FTI Consulting 35,083 a 1,150,021 Genesco 4,173 a 105,327 Gentex 24,775 435,297 Grand Canyon Education 6,050 a 103,394 Gymboree 17,200 a 647,236 Hawk, Cl. A 31,035 a 1,137,122 Hillenbrand 32,300 614,669 Interval Leisure Group 80,400 a 1,005,804 JOS. A. Bank Clothiers 16,271 a 594,380 Kirkland's 24,900 a 284,109 Korn/Ferry International 7,215 a 93,939 Lifetime Brands 61,645 a 840,838 LKQ 19,400 a 360,840 Meredith 2,982 87,253 Nobel Learning Communities 45,600 a 295,944 OfficeMax 66,400 a 646,736 PEP Boys-Manny Moe & Jack 157,805 1,423,401 Polaris Industries 16,547 882,451 Rent-A-Center 48,839 980,687 RPM International 7,042 119,010 Ruth's Hospitality Group 17,891 a 58,505 Sally Beauty Holdings 110,300 a 951,889 Scholastic 32,200 754,446 Shuffle Master 73,300 a 582,735 Shutterfly 27,200 a 604,656 Snap-On 2,373 97,839 Stein Mart 1,132 a 8,179 TNS 4,041 a 60,696 True Religion Apparel 32,000 a 562,560 Universal Technical Institute 5,700 a 88,065 Valassis Communications 20,800 a 609,648 ValueClick 63,200 a 688,880 Warner Music Group 127,000 a 530,860 Consumer Staples2.6% Andersons 23,100 827,673 Chiquita Brands International 70,020 a 879,451 Conn's 11,505 a 50,047 Constellation Brands, Cl. A 94,200 a 1,569,372 Cracker Barrel Old Country Store 1,591 70,975 Flowers Foods 39,400 1,018,096 Nash Finch 2,736 107,443 Overhill Farms 41,025 a 176,407 United Natural Foods 12,125 a 421,222 Energy5.5% Atmos Energy 3,715 105,134 Berry Petroleum, Cl. A 2,453 66,599 Brigham Exploration 96,000 a 1,470,720 Cal Dive International 12,969 a 59,268 CenterPoint Energy 69,600 1,029,384 EnerNOC 6,903 a 224,900 Global Industries 88,700 a 404,915 GMX Resources 54,858 a 233,146 Gulfport Energy 47,950 a 545,191 Holly 24,100 626,841 Newpark Resources 75,300 a 657,369 Northern Oil and Gas 83,100 a 1,166,724 Ormat Technologies 16,500 454,740 Southern Union 41,500 933,750 Stone Energy 4,080 a 46,145 Tetra Technologies 120,300 a 1,009,317 Venoco 36,800 a 651,360 Whiting Petroleum 13,300 a 1,128,372 Financial18.5% Alterra Capital Holdings 36,200 671,148 Altisource Portfolio Solutions 25,933 a 687,224 American Campus Communities 900 26,811 American Equity Investment Life Holding 70,001 664,309 Ares Capital 7,983 119,266 Asta Funding 36,110 294,296 Baldwin & Lyons, Cl. B 8,875 196,936 BancorpSouth 4,287 54,659 Bank of Hawaii 3,341 149,209 BioMed Realty Trust 51,300 876,717 Brandywine Realty Trust 50,300 552,797 Broadridge Financial Solutions 43,100 920,185 Bryn Mawr Bank 36,800 600,576 Capstead Mortgage 52,400 608,888 Cash America International 18,500 566,655 Center Financial 2,904 a 13,446 City Holding 18,300 522,465 CNA Surety 39,075 a 654,897 Columbia Banking System 89,725 1,598,002 Community Bank System 45,883 1,036,038 CoreLogic 58,000 1,001,660 Cullen/Frost Bankers 2,383 122,129 Delphi Financial Group, Cl. A 9,244 206,141 Donegal Group, Cl. A 4,589 50,295 EastGroup Properties 2,685 94,646 Euronet Worldwide 35,000 a 492,800 FBL Financial Group, Cl. A 2,755 63,365 First American Financial 42,700 633,241 First Bancorp/NC 20,700 251,298 First Cash Financial Services 33,400 a 796,924 First Niagara Financial Group 38,400 433,536 First Potomac Realty Trust 3,535 52,424 FNB 10,903 84,716 Glimcher Realty Trust 18,061 107,282 Global Cash Access Holdings 33,017 a 119,522 Hallmark Financial Services 104,000 a 867,360 Harleysville Group 4,259 135,777 HCC Insurance Holdings 6,795 171,438 Horace Mann Educators 42,100 690,440 Huntington Bancshares 103,900 549,631 IBERIABANK 15,800 770,250 Investment Technology Group 5,512 a 73,254 Knight Capital Group, Cl. A 7,126 a 84,657 LaSalle Hotel Properties 37,700 794,339 Meadowbrook Insurance Group 4,229 36,327 Medical Properties Trust 1,368 13,461 MGIC Investment 66,400 a 479,408 National Western Life Insurance 6,100 781,166 Net 1 UEPS Technologies 43,300 a 498,383 Ocwen Financial 271,400 a 2,467,026 Omega Healthcare Investors 56,970 1,222,006 Park National 13,865 832,593 Parkway Properties 5,930 86,697 Platinum Underwriters Holdings 16,100 647,381 Portfolio Recovery Associates 6,123 a 390,035 PS Business Parks 13,000 731,510 RLI 16,800 881,328 SLM 105,900 a 1,170,195 Sterling Bancorp 21,000 182,700 Sterling Bancshares 191,100 947,856 Suffolk Bancorp 14,900 350,895 SVB Financial Group 22,608 a 840,339 TCF Financial 30,000 428,400 Texas Capital Bancshares 19,100 a 292,230 Tower Group 42,160 904,754 Umpqua Holdings 46,500 483,600 Waddell & Reed Financial, Cl. A 2,317 53,314 Walter Investment Management 60,790 985,406 Wintrust Financial 24,800 713,248 World Acceptance 11,900 a 484,925 Health Care8.8% Abaxis 7,850 a 141,771 Allscripts Healthcare Solutions 18,600 a 310,806 Amedisys 15,600 a 360,672 AmSurg 6,223 a 103,737 AngioDynamics 20,800 a 317,616 Beckman Coulter 19,300 880,852 Bio-Reference Laboratories 10,525 a 208,605 Cambrex 174,982 a 729,675 Celera 65,700 a 433,620 Cepheid 34,800 a 511,908 Charles River Laboratories International 45,500 a 1,285,375 Chemed 38,505 1,921,400 Genoptix 18,700 a 321,827 Health Management Associates, Cl. A 103,000 a 643,750 HealthSpring 37,600 a 780,576 Herbalife 890 49,466 Hill-Rom Holdings 28,325 909,232 IPC The Hospitalist 6,950 a 162,352 Magellan Health Services 32,900 a 1,441,349 Mednax 7,300 a 338,282 MEDTOX Scientific 5,675 a 65,092 Neogen 12,300 a 359,406 Owens & Minor 34,740 926,168 PDL BioPharma 57,300 324,318 Quality Systems 3,175 177,959 Questcor Pharmaceuticals 76,700 a 743,223 RehabCare Group 7,565 a 125,276 SXC Health Solutions 10,800 a 840,240 Symmetry Medical 7,131 a 64,108 Techne 4,725 272,774 Theragenics 179,200 a 200,704 USANA Health Sciences 2,510 a 106,675 Vital Images 32,950 a 415,829 West Pharmaceutical Services 27,500 924,550 Industrial16.3% AAON 24,675 547,538 Allegiant Travel 11,250 423,338 Beacon Roofing Supply 18,000 a 250,740 Benchmark Electronics 5,667 a 79,508 Black Box 4,356 122,839 Bristow Group 24,499 a 808,467 CAI International 46,610 a 637,159 Ceradyne 31,000 a 677,040 CoStar Group 4,100 a 169,207 Covanta Holding 63,100 909,271 Crown Holdings 57,200 a 1,593,592 Danaos 71,800 a 283,610 Dresser-Rand Group 26,800 a 951,936 Dynamex 6,400 a 78,464 Ennis 39,835 613,061 ESCO Technologies 15,100 470,365 Forward Air 6,725 160,189 Franklin Electric 2,477 78,447 Glatfelter 9,019 92,265 Global Power Equipment Group 17,500 a 273,875 Granite Construction 13,835 304,508 Hexcel 55,975 a 954,934 Hubbell, Cl. B 22,900 1,030,042 Innerworkings 26,800 a 145,524 Integrated Silicon Solution 5,773 a 38,275 John Bean Technologies 43,400 645,358 KBR 39,600 918,720 Knoll 66,355 890,484 L.B. Foster, Cl. A 18,175 a 465,644 Ladish 70,555 a 1,756,114 Littelfuse 1,073 a 39,959 Lydall 132,400 a 912,236 McGrath Rentcorp 28,700 576,583 Middleby 798 a 43,882 Miller Industries 12,750 157,335 Mobile Mini 8,300 a 118,109 Navistar International 27,200 a 1,139,136 NN 68,260 a 505,124 Pall 28,500 974,415 Park Electrochemical 4,870 116,393 Parker Drilling 19,252 a 69,885 Resources Connection 17,750 196,847 Ritchie Brothers Auctioneers 12,625 230,154 Rollins 23,125 473,600 Ryder System 29,500 1,131,915 School Specialty 51,100 a 665,833 Seaspan 29,800 334,356 SkyWest 8,349 106,366 Sonoco Products 2,527 79,475 Standex International 66,385 1,562,039 Tecumseh Products, Cl. A 61,200 a 716,652 Teledyne Technologies 22,000 a 795,960 Textainer Group Holdings 24,695 674,173 Textron 69,100 1,179,537 Thermadyne Holdings 108,330 a 1,194,880 Thomas & Betts 23,219 a 857,942 Tutor Perini 5,063 a 100,045 Xerium Technologies 69,965 a 703,848 Xerium Technologies (Warrants 5/25/14) 17,156 a 25,734 Information Technology17.4% Acacia Research 33,700 a 506,174 Accelrys 99,600 a 603,576 Actel 2,428 a 34,720 American Reprographics 5,743 a 37,904 American Science & Engineering 6,100 432,917 American Software, Cl. A 11,665 59,608 ANSYS 7,500 a 290,850 ArcSight 5,536 a 212,582 Arris Group 168,000 a 1,372,560 Brocade Communications Systems 209,700 a 1,052,694 Cabot Microelectronics 39,775 a 1,190,465 CACI International, Cl. A 2,854 a 116,472 Cadence Design Systems 86,700 a 589,560 Cardtronics 33,450 a 463,282 Cass Information Systems 6,400 209,920 Ciena 44,000 a 548,680 Comtech Telecommunications 22,800 a 464,436 Comverse Technology 80,700 a 419,640 Concur Technologies 3,850 a 180,065 Constant Contact 6,536 a 115,818 CSG Systems International 42,735 a 782,051 CTS 65,900 529,836 DealerTrack Holdings 12,500 a 184,313 Digi International 29,100 a 220,578 DST Systems 28,900 1,177,386 Echelon 14,500 a 109,693 Electronics for Imaging 80,785 a 859,956 F5 Networks 3,508 a 306,704 Fair Isaac 47,900 1,072,481 FARO Technologies 6,500 a 119,210 Forrester Research 8,500 a 260,865 GeoEye 18,900 a 688,716 Guidance Software 13,850 a 68,419 Hutchinson Technology 198,000 a 568,260 Ikanos Communications 108,600 a 93,505 Intersil, Cl. A 48,400 483,758 ION Geophysical 140,400 a 480,168 Keynote Systems 57,700 580,462 MAXIMUS 5,650 303,462 MEMC Electronic Materials 74,500 a 766,605 Mercury Computer Systems 37,800 a 418,446 MTS Systems 12,698 338,402 Multi-Fineline Electronix 18,100 a 377,204 Napco Security Technologies 11,250 a 22,500 National Instruments 15,650 451,190 NCI, Cl. A 12,375 a 236,981 Plantronics 23,300 636,323 Power Integrations 9,700 265,683 Premiere Global Services 11,752 a 58,290 RADWARE 31,500 a 766,710 RF Micro Devices 119,700 a 584,136 S1 101,465 a 494,135 Scientific Games, Cl. A 75,600 a 771,876 SeaChange International 59,600 a 461,304 Semtech 21,500 a 356,793 Sierra Wireless 42,300 a 348,129 Standard Microsystems 30,200 a 547,224 Stratasys 12,675 a 287,849 Syniverse Holdings 18,800 a 386,716 Tekelec 67,700 a 741,992 TeleCommunication Systems, Cl. A 82,600 a 254,408 Telvent GIT 6,650 a 126,085 TIBCO Software 93,700 a 1,357,713 Ultimate Software Group 12,200 a 401,624 Ultratech 43,900 a 729,179 Verint Systems 69,975 a 1,650,011 Vishay Intertechnology 244,400 a 1,879,436 Zoran 89,800 a 725,584 Materials6.8% Aceto 3,185 17,963 Arch Chemicals 39,300 1,207,296 Bemis 15,450 446,042 Boise 112,700 a 775,376 Greif, Cl. A 1,512 85,957 Harry Winston Diamond 40,200 a 405,216 Horsehead Holding 59,100 a 468,072 KapStone Paper and Packaging 25,980 a 295,912 Landec 136,350 a 749,925 LSB Industries 33,579 a 556,740 Mercer International 62,380 a 310,652 Olin 28,700 514,017 Omnova Solutions 149,325 a 910,883 Royal Gold 9,300 456,351 RTI International Metals 34,380 a 948,888 Schulman (A.) 24,900 452,433 Schweitzer-Mauduit International 13,204 710,903 Sealed Air 58,300 1,195,733 Sensient Technologies 4,012 111,253 Solutia 160,100 a 2,167,754 Thompson Creek Metals 65,100 a 558,558 Zoltek 13,000 a 110,630 Producer Durables3.0% Actuant, Cl. A 35,400 701,628 Atlas Air Worldwide Holdings 18,900 a 819,126 Curtiss-Wright 18,700 497,233 Force Protection 106,300 a 411,913 Hawaiian Holdings 101,800 a 498,820 Intermec 33,800 a 355,238 Old Dominion Freight Line 33,750 a 786,713 Orbital Sciences 44,784 a 581,744 Orion Marine Group 29,600 a 332,112 Team 20,800 a 304,304 Tennant 22,400 699,776 Utilities1.9% Cleco 31,700 898,061 CMS Energy 41,200 721,000 Hawaiian Electric Industries 6,914 166,074 OGE Energy 14,200 554,510 Portland General Electric 5,112 102,138 Southwest Gas 20,800 654,160 UniSource Energy 16,800 546,504 Total Investments ( cost $196,085,224) 97.3% Cash and Receivables (Net) 2.7% Net Assets 100.0% a Non-income producing security. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $196,085,224. Net unrealized depreciation on investments was $4,498,542 of which $15,503,631 related to appreciated investment securities and $20,002,173 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 18.5 Information Technology 17.4 Consumer Discretionary 16.5 Industrial 16.3 Health Care 8.8 Materials 6.8 Energy 5.5 Producer Durables 3.0 Consumer Staples 2.6 Utilities 1.9  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 188,035,481 - - Equity Securities - Foreign+ 3,551,201 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund August 31, 2010 (Unaudited) Common Stocks94.0% Shares Value ($) Consumer Discretionary14.8% Gymboree 43,600 a 1,640,668 McDonald's 22,400 1,636,544 NIKE, Cl. B 26,300 1,841,000 Panera Bread, Cl. A 23,100 a 1,846,614 Starbucks 75,200 1,728,848 TJX 47,100 1,869,399 Tractor Supply 25,400 1,726,692 Consumer Staples6.8% Colgate-Palmolive 23,800 1,757,392 PepsiCo 24,300 1,559,574 Wal-Mart Stores 35,400 1,774,956 Walgreen 20,000 537,600 Energy8.9% Apache 19,200 1,725,120 CARBO Ceramics 14,900 1,128,377 EOG Resources 16,760 1,455,941 Occidental Petroleum 20,900 1,527,372 Schlumberger 29,050 1,549,236 Health Care19.7% Abbott Laboratories 34,400 1,697,296 C.R. Bard 25,250 1,939,958 Celgene 31,300 a 1,612,576 Gilead Sciences 48,300 a 1,538,838 Johnson & Johnson 32,100 1,830,342 Medtronic 41,700 1,312,716 Meridian Bioscience 94,000 1,718,320 Resmed 50,200 a 1,513,028 Stryker 35,400 1,528,926 Varian Medical Systems 31,000 a 1,650,440 Industrial13.7% Boeing 31,300 1,913,369 C.H. Robinson Worldwide 29,400 1,910,706 Donaldson 45,200 1,893,880 Fastenal 24,400 1,104,588 MSC Industrial Direct, Cl. A 22,050 982,769 Precision Castparts 17,160 1,942,169 Rockwell Collins 31,200 1,682,616 Materials4.1% Ecolab 41,200 1,952,880 Monsanto 27,700 1,458,405 Technology26.0% Adobe Systems 56,800 a 1,576,768 Amphenol, Cl. A 49,100 1,999,352 Automatic Data Processing 47,600 1,837,836 Cisco Systems 71,000 a 1,423,550 Dolby Laboratories, Cl. A 25,700 a 1,424,294 FLIR Systems 71,100 a 1,786,032 Google, Cl. A 3,260 a 1,467,065 Intel 88,200 1,562,904 MasterCard, Cl. A 9,270 1,838,797 Microsoft 66,400 1,559,072 Oracle 80,100 1,752,588 Paychex 61,000 1,518,290 QUALCOMM 48,900 1,873,359 Total Common Stocks (cost $82,663,836) Other Investment6.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,451,000) 5,451,000 b Total Investments (cost $88,114,836) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $88,114,836. Net unrealized depreciation on investments was $4,554,774 of which $378,218 related to appreciated investment securities and $4,932,992 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Technology 26.0 Health Care 19.7 Consumer Discretionary 14.8 Industrial 13.7 Energy 8.9 Consumer Staples 6.8 Money Market Investment 6.5 Materials 4.1  Based on net assets. 100-899-99 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 78,109,062 - - Mutual Funds 5,451,000 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Australia4.0% CSL 237,500 6,964,599 Woodside Petroleum 199,000 7,413,125 Brazil1.7% Petroleo Brasileiro (Preferred), ADR 209,600 Canada.8% Suncor Energy 99,300 Denmark1.9% Novo Nordisk, Cl. B 79,000 France3.8% Cie Generale d'Optique Essilor International 115,000 6,979,920 L'Oreal 66,100 6,575,572 Hong Kong9.5% China Mobile 678,000 6,898,756 CLP Holdings 940,500 7,199,971 CNOOC 3,993,000 6,899,042 Hong Kong & China Gas 1,916,255 4,621,429 Hutchison Whampoa 1,151,000 8,508,115 Japan19.0% Canon 157,800 6,433,341 Chugai Pharmaceutical 371,100 6,334,453 Daikin Industries 183,200 6,241,143 Denso 246,500 6,684,049 Fanuc 64,400 6,914,510 Honda Motor 234,800 7,767,042 Hoya 180,000 3,968,099 Keyence 20,870 4,325,041 Mitsubishi Estate 477,000 7,171,182 Nintendo 24,300 6,762,695 Shin-Etsu Chemical 117,300 5,431,461 Singapore1.5% DBS Group Holdings 531,000 Spain1.7% Inditex 89,800 Sweden2.2% Hennes & Mauritz, Cl. B 239,000 Switzerland5.7% Nestle 150,000 7,771,485 Novartis 100,600 5,286,392 SGS 5,000 7,239,596 United Kingdom11.3% BG Group 455,800 7,336,392 HSBC Holdings 734,400 7,250,066 Reckitt Benckiser Group 126,000 6,305,411 Standard Chartered 289,800 7,771,230 Tesco 1,051,000 6,559,482 WM Morrison Supermarkets 1,200,500 5,339,320 United States35.2% Abbott Laboratories 145,600 7,183,904 Adobe Systems 213,700 a 5,932,312 Amphenol, Cl. A 85,000 3,461,200 Automatic Data Processing 145,400 5,613,894 C.R. Bard 79,700 6,123,351 Cisco Systems 317,200 a 6,359,860 EOG Resources 66,700 5,794,229 Fastenal 105,000 4,753,350 FLIR Systems 97,500 a 2,449,200 Gilead Sciences 178,400 a 5,683,824 Google, Cl. A 13,900 a 6,255,278 Intel 300,800 5,330,176 Johnson & Johnson 102,700 5,855,954 MasterCard, Cl. A 35,500 7,041,780 Medtronic 197,600 6,220,448 Microsoft 284,900 6,689,452 NIKE, Cl. B 94,300 6,601,000 Oracle 273,300 5,979,804 Precision Castparts 56,800 6,428,624 Schlumberger 103,200 5,503,656 Wal-Mart Stores 122,200 6,127,108 Walgreen 175,800 4,725,504 Total Common Stocks (cost $344,380,420) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,350,000) 5,350,000 b Total Investments (cost $349,730,420) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $349,730,420. Net unrealized appreciation on investments was $7,915,897 of which $24,199,557 related to appreciated investment securities and $16,283,660 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Technology 21.4 Health Care 17.7 Consumer Staples 12.1 Energy 11.8 Industrial 11.2 Consumer Discretionary 9.7 Financial Services 7.7 Utilities 3.3 Telecommunication Services 1.9 Money Market Investment 1.5 Materials 1.5  Based on net assets. 100-236-36 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 126,113,908 - - Equity Securities - Foreign+ 226,182,409 - - Mutual Funds 5,350,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Australia5.0% Cochlear 106,000 6,526,153 CSL 461,200 13,524,518 Woodside Petroleum 345,000 12,851,900 Belgium1.8% Colruyt 47,000 Brazil2.0% Petroleo Brasileiro (Preferred), ADR 438,800 Canada2.0% Suncor Energy 426,400 Denmark2.1% Novo Nordisk, Cl. B 155,700 France5.5% Cie Generale d'Optique Essilor International 189,500 11,501,695 Danone 227,000 12,198,470 L'Oreal 122,000 12,136,457 Germany3.7% Adidas 231,500 11,783,145 SAP 290,200 12,671,036 Hong Kong10.4% China Mobile 1,206,500 12,276,327 CLP Holdings 1,477,500 11,310,959 CNOOC 7,558,000 13,058,592 Esprit Holdings 2,089,934 11,714,109 Hong Kong & China Gas 2,558,105 6,169,378 Hutchison Whampoa 1,850,000 13,675,076 Japan33.7% Aeon Mall 521,600 11,958,119 Canon 297,300 12,120,611 Chugai Pharmaceutical 628,000 10,719,581 Daikin Industries 361,800 12,325,576 Daito Trust Construction 217,100 12,455,922 Denso 478,800 12,983,054 Fanuc 118,700 12,744,602 Hirose Electric 93,000 8,988,930 Honda Motor 381,300 12,613,173 Hoya 588,300 12,969,070 INPEX 2,850 12,891,322 Keyence 57,500 11,916,141 Komatsu 612,000 12,420,664 Mitsubishi Estate 849,000 12,763,802 Nintendo 46,100 12,829,639 Shimamura 138,500 12,611,891 Shin-Etsu Chemical 265,700 12,302,976 Tokio Marine Holdings 480,100 12,881,150 Singapore1.8% DBS Group Holdings 1,127,500 Spain1.9% Inditex 191,200 Sweden2.1% Hennes & Mauritz, Cl. B 414,400 Switzerland8.1% Nestle 264,000 13,677,813 Novartis 221,900 11,660,542 Roche Holding 19,000 2,713,617 SGS 8,290 12,003,250 Synthes 118,400 13,061,610 United Kingdom17.2% BG Group 748,700 12,050,804 Burberry Group 529,000 6,896,049 Cairn Energy 1,304,200 a 9,348,860 Centrica 2,511,400 12,529,269 HSBC Holdings 1,310,000 12,932,443 Reckitt Benckiser Group 262,000 13,111,251 Smith & Nephew 1,415,000 11,762,008 Standard Chartered 493,500 13,233,617 Tesco 1,951,000 12,176,545 WM Morrison Supermarkets 1,945,000 8,650,543 Total Common Stocks (cost $620,315,973) Other Investment5.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $34,900,000) 34,900,000 b Total Investments (cost $655,215,973) 102.6% Liabilities, Less Cash and Receivables (2.6%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $655,215,974. Net unrealized appreciation on investments was $16,131,862 of which $42,063,461 related to appreciated investment securities and $25,931,599 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 14.5 Health Care 14.4 Financial Services 13.4 Energy 13.2 Consumer Staples 12.8 Technology 10.9 Industrial 9.7 Money Market Investment 5.3 Utilities 4.6 Materials 1.9 Telecommunication Services 1.9  Based on net assets. 100-322-22 At August 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Forward Foreign Currency Foreign Appreciation Exchange Contracts Currency Amount Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, 4,682,565 4,161,863 4,166,094 4,231 Expiring 9/1/2010 British Pound, 1,448,656 2,247,155 2,221,729 (25,426) Expiring 9/1/2010 Japanese Yen, 1,292,256,707 15,253,482 15,382,177 128,695 Expiring 9/1/2010 Gross Unrealized Appreciation Gross Unrealized Depreciation 100-322-22 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 636,447,835 - - Mutual Funds 34,900,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 132,926 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (25,426) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
